Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12-26 are pending.

Response to the arguments:-
Claim Rejections - 35 USC § 103

Claims 1 and 19 are rejected under 35 USC 103 over WO 2010/048520 to Johnson David. 
The reference teaches  the process 
    PNG
    media_image1.png
    209
    646
    media_image1.png
    Greyscale


 The  arguments presented  by the applicant is convincing. The rejection  has been withdrawn. 
 The intermediates and the reagents are different. 
Double Patenting
The rejection over US 10774099  has been withdrawn as applicants have filed a TD over it. 


Note : the same is true for US 10882876, which has claims drawn to compounds.
Claims 1, 12-26 are found to be allowable. 


Conclusion
Claims 1, 12-26 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



September 17, 2021